Case 1:20-cv-06516-VM Document 91-4 Filed 10/23/20 Page 1 of 2
                   Case 1:20-cv-06516-VM Document 91-4 Filed 10/23/20 Page 2 of 2


                                Inbound Ballot                    Outbound Ballot               Election Mail (Non Ballot)
  Week Start Date
                               Processing Score                   Processing Score                   Processing Score
               12-Sep                         86.64%                             93.92%                             94.63%
               19-Sep                         91.94%                             98.08%                             95.51%
               26-Sep                         94.33%                             91.69%                             97.74%
                3-Oct                         94.73%                             93.93%                             92.66%
               10-Oct                         95.58%                             96.65%                             93.44%
Please Note: this only includes scores for mailpieces that have been properly identified by the mailer as election mail,
outbound ballots, or inbound ballots and if it adhered to Service Performance Measurement business rules.
